Order, Family Court, Bronx County, entered December 9, 1977, which adjudged appellant a juvenile delinquent on the grounds that while under the age of 16 he committed acts constituting the crimes of attempted robbery in the second degree and unlawful possession of a weapon, to the extent appealed from, unanimously reversed, on the law, without costs and without disbursements, to vacate the determination that appellant committed the act constituting unlawful possession of a weapon by a person under 16. As commendably acknowledged by the Corporation Counsel, the knife possessed by appellant—a folding knife with a four-inch blade—does not constitute a dangerous weapon within the meaning of section 265.05 of the Penal Law, (Matter of Ricci S., *68934 NY2d 775) and accordingly that part of the disposition is vacated. Concur —Kupferman, J. P., Evans, Lane, Sandler and Sullivan, JJ.